EXHIBIT 10.1

FORM OF
WASHINGTON MUTUAL, INC. RESTRICTED STOCK AWARD AGREEMENT
(language in brackets reflects terms that may appear in some but not other
agreements)

        Washington Mutual, Inc. (the "Company"), by action of the Board and
approval of its shareholders established the Washington Mutual, Inc. 2003 Equity
Incentive Plan (the "Plan").  The Participant is employed by the Company or a
Related Company and the Company desires to encourage the Participant to own
Common Stock for the purposes stated in Section 1 of the Plan.  In consideration
of the foregoing, the parties have entered into this Restricted Stock Award
Agreement (this "Agreement") to govern the terms of the Restricted Stock Award
(as defined below) granted by the Company.  Defined terms in the Plan shall have
the same meaning in this Agreement, except where the context otherwise
requires. 


1.         GRANT OF RESTRICTED STOCK

        On the grant date (the "Grant Date") set forth in the electronic Notice
of Grant ("Notice of Grant") provided to the Participant named therein, the
Company has granted to the Participant a Restricted Stock Award (the "Award") in
accordance with the terms of the Plan and subject to the conditions set forth in
the Notice of Grant, this Agreement and the Plan (as amended from time to
time).  The Award represents the right to receive up to the number of shares of
Common Stock (as adjusted from time to time pursuant to Section 15 of the Plan,
the "Shares") of the Company subject to the fulfillment of the vesting
conditions set forth in this Agreement.  [The Participant shall not be entitled
to any of the benefits under this Award unless and until the Participant accepts
the Award through the electronic grant notification system maintained by or on
behalf of the Company.]  By accepting the Award, the Participant irrevocably
agrees on behalf of the Participant and the Participant’s successors and
permitted assigns to all of the terms and conditions of the Award as set forth
in or pursuant to the Notice of Grant, this Agreement, and the Plan (as such may
be amended from time to time).


2.         TRANSFER RESTRICTIONS; VESTING

        (a)        Participant's rights in and to the Shares shall not be vested
as of the Grant Date and shall be forfeitable unless and until otherwise vested
pursuant to the terms of this Agreement.  After the Grant Date, provided that
the Participant has not experienced a Termination of Service[, and provided that
the performance goals described below (if any) have been attained,] the Shares
shall become vested on the anniversary of the Grant Date specified below with
respect to a number of shares of Common Stock (rounded to the nearest whole
share) equal to the percentage of the total number of shares subject to the
Award in accordance with the following schedule:

[Vesting schedules and any performance vesting criteria are deteremined from
time to time by the Human Resources Committee of the Board of Directors and are
set forth in the individual agreements.  Vesting provisions generally include,
but are not limited to, pro-rata vesting over three years (vesting either on
fixed dates or measured from the date of the restricted stock grant), "cliff"
vesting at the end of a specified term such as three years or five years from
the date of grant, and vesting based upon the achievement of specified
performance criteria, either in addition to or instead of time-based vesting.]

[The foregoing performance goals shall be based on and interpreted consistent
with one or more business criteria set forth in Section 11.1 of the Plan.] 
Shares that have vested and are no longer subject to forfeiture are referred to
herein as "Vested Shares."  Shares that are not vested and remain subject to
forfeiture are referred to herein as "Unvested Shares." 

--------------------------------------------------------------------------------

 

        (b)        The vesting period of the Award set forth in Paragraph 2(a)
may be adjusted by the Committee to reflect the decreased level of employment
during any period in which the Participant is on an approved leave of absence or
is employed on a less than full time basis.  Notwithstanding anything to the
contrary in this Paragraph 2, the Award shall be subject to earlier acceleration
of vesting and/or forfeiture and transfer as provided in this Agreement and the
Plan.

        (c)        Any sale, transfer, assignment, encumbrance, pledge,
hypothecation, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, whether voluntary or by
operation of law, directly or indirectly, of Unvested Shares shall be strictly
prohibited and void; provided, however, that the Committee, in its sole
discretion, may permit the Participant to assign or transfer an Award to the
extent permitted under the Plan, provided that the Award shall be subject to all
the terms and condition of the Plan, this Agreement and any other terms required
by the Committee as a condition to such transfer.


3.         STATUS OF PARTICIPANT

From and after the Grant Date, Participant will be recorded as a shareholder of
the Company with respect to the Shares and shall have voting rights with respect
to the Shares unless and until any Shares are forfeited or transferred back to
the Company.


4.         DIVIDENDS

From and after the Grant Date and unless and until Shares are forfeited or
otherwise transferred back to the Company, the Participant will be entitled to
receive all dividends and other distributions paid with respect to the Shares. 
[Dividends payable by the Company to its public stockholders in cash shall, with
respect to any Unvested Shares, be automatically reinvested in additional Shares
at a purchase price per share equal to the fair market value of a share of
Common Stock on the date such dividend is paid; provided, however that any
fractional Share shall be rounded up to a whole Share on the date such Share
vests.  Any additional Shares accrued for Participant through dividends on
Unvested Shares, whether through reinvestment or through a dividend paid in
Shares, shall be subject to the same restrictions on transferability and risk of
forfeiture as the Unvested Shares with respect to which they were distributed.]
or [Dividends payable by the Company to its public stockholders in cash shall,
with respect to any Unvested Shares, be paid in cash on or about the date such
dividends are payable to public stockholders, subject to any applicable tax
withholding requirements.] 


5.         TREATMENT OF AWARD UPON TERMINATION OF EMPLOYMENT; COMPANY
TRANSACTION


        5.1       TERMINATION OF EMPLOYMENT

        Except as provided in Paragraph 5.2 below, upon Termination of Service
for any reason other than death, Disability or retirement, the Unvested Shares
shall be forfeited by the Participant and cancelled and surrendered to the
Company without payment of any consideration to the Participant.  Upon
Termination of Service because of death, Disability or retirement (as defined in
the following sentence), the service requirements upon vesting of the Shares
shall be waived and the Shares subject to this Award shall become Vested Shares
[if and to the extent that the performance goals described in Paragraph 2
thereafter are satisfied].  For purposes of this Paragraph 5.1, “retirement”
shall mean Termination of Service for any reason other than for Cause at or
after attainment of age sixty-five (65).

--------------------------------------------------------------------------------

 


        5.2       COMPANY TRANSACTION

        Notwithstanding anything to the contrary in Paragraph 5.1, the vesting
and forfeiture of Shares under this Award shall be subject to any other written
agreement between the Participant and the Company or a Related Company and, to
the extent not otherwise addressed in any such written agreement, shall be
treated as expressly provided under the Plan (for example, in connection with a
Company Transaction under Section 15.3 of the Plan).


6.         SECTION 83(B) ELECTION FOR RESTRICTED STOCK AWARD; INDEPENDENT TAX
ADVICE

        Under Section 83(a) of the Internal Revenue Code (the "Code"), the
Participant will be taxed on the Shares on the date the Shares vest and the
forfeiture restrictions lapse as set forth in Paragraph 2 of this Agreement,
based on their fair market value on such date, at ordinary income rates subject
to payroll and withholding tax and tax reporting, as applicable.  For this
purpose, the term "forfeiture restrictions" means the right of the Company to
receive back any Unvested Shares upon a Termination of Service. Under
Section 83(b) of the Code, the Participant may elect to be taxed on the Shares
on the Grant Date, based upon their fair market value on such date, at ordinary
income rates subject to payroll and withholding tax and tax reporting, rather
than when and as the Unvested Shares cease to be subject to the forfeiture
restrictions.  If Participant elects to accelerate the date on which he or she
is taxed on the Shares under Section 83(b), an election (an "83(b) Election") to
such effect must be filed with the Internal Revenue Service within 30 days from
the Grant Date of the Award and applicable withholding taxes must be paid to the
Company at that time. 

        There are significant risks associated with the decision to make and
83(b) Election.  If the Participant makes an 83(b) Election and the Unvested
Shares are subsequently forfeited to the Company, the Participant will not be
entitled to recover the taxes paid by claiming a deduction for the ordinary
income previously recognized as a result of the 83(b) Election.  If the
Participant makes an 83(b) Election and the value of the Unvested Shares
subsequently declines, the 83(b) Election may cause the Participant to recognize
more compensation income than otherwise would have been the case.  On the other
hand, if the value of the Unvested Shares increases and the Participant has not
made an 83(b) Election, Participant may recognize more compensation income than
otherwise would have been the case.

        The foregoing is only a summary of the federal income tax laws that
apply to the Shares under this Agreement and does not purport to be complete. 
The actual tax consequences of receiving or disposing of the Shares are
complicated and depend, in part, on the Participant's specific situation and may
also depend on the resolution of currently uncertain tax law and other variables
not within the control of the Company.  THEREFORE, THE PARTICIPANT SHOULD SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW
AND THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY TO WHICH
THE PARTICIPANT IS SUBJECT.  By accepting this Agreement, Participant
acknowledges and agrees that he or she has either consulted with a competent tax
advisor independent of the Company to obtain tax advice concerning the Shares in
light of the Participant's specific situation or has had the opportunity to
consult with such a tax advisor and has chosen not to do so. 

--------------------------------------------------------------------------------

 

        The form for making an 83(b) Election is available from the Company.  If
the Participant determines to make an 83(b) Election, it is the Participant's
responsibility to file such an election with the Internal Revenue Service within
the 30‑day period after the Grant Date, to deliver to the Company a signed copy
of the 83(b) Election, to file an additional copy of such election form with the
Participant's federal income tax return for the calendar year in which the Grant
Date occurs and to pay applicable withholding taxes to the Company at that
time. 


7.         BOOK ENTRY REGISTRATION OF THE SHARES; DELIVERY OF SHARES

        The Company may at its election either (i) after the Date of Grant,
issue a certificate representing the Shares subject to this Agreement and place
a legend on and stop transfer notice describing the restrictions on and
forfeitability of such Shares, in which case the Company may retain such
certificates unless and until the Shares represented by such certificate have
vested and may cancel such certificate if and to the extent that the Shares are
forfeited or otherwise required to be transferred back to the Company, or (ii)
not issue any certificate representing Shares subject to this Agreement and
instead document the Participant's interest in the Shares by registering the
Shares with the Company's transfer agent (or another custodian selected by the
Company) in book entry form in the Participant's name with the applicable
restrictions noted in the book entry system, in which case no certificate(s)
representing all or a part of the Shares will be issued unless and until the
Shares become Vested Shares.  The Company may provide a reasonable delay in the
issuance or delivery of Vested Shares as it determines appropriate to address
tax withholding and other administrative matters. 


8.         STOP‑TRANSFER NOTICES

        The Company will not be required to (a) transfer on its books any Shares
that have been sold or transferred in violation of the provisions of this
Agreement or (b) treat as the owner of the Shares, or otherwise accord voting,
dividend or liquidation rights to, any transferee to whom the Shares have been
transferred in contravention of this Agreement.


9.         WITHHOLDING AND DISPOSITION OF SHARES

        9.1       Generally. 

        The Participant is liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Award.  The Company does not make any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Award or the subsequent sale of Shares issuable pursuant to the Award.  The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Participant's tax liability. 

        9.2       Payment of Withholding Taxes. 

        Prior to any event in connection with the Award (e.g., vesting) that the
Company determines may result in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any social tax
obligation (the “Tax Withholding Obligation”), the Participant is required to
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company. 

--------------------------------------------------------------------------------

 

(a)        By Withholding Shares.  Unless Participant elects to satisfy the Tax
Withholding Obligation by an alternative means in accordance with clause (b)
below, Participant's acceptance of this Award constitutes Participant's
instruction and authorization to the Company to withhold on the Participant's
behalf the number of Shares from those Shares issuable to the Participant at the
time when the Award becomes vested as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation. 

(b)        By Other Payment.  At any time not less than five (5) business days
before any Tax Withholding Obligation arises (e.g., before a Vesting Date),
Participant may notify the Company of Participant's election to pay
Participant's Tax Withholding Obligation by wire transfer, check or other means
permitted by the Company.  In such case, the Participant shall satisfy his or
her tax withholding obligation by paying to the Company on such date as it shall
specify an amount that the Company determines is sufficient to satisfy the
expected Tax Withholding Obligation by (i) wire transfer to such account as the
Company may direct, (ii) delivery of a check payable to the Company, Attn:
Leadership Rewards, Stock Administrator, Mail Stop SAS-1610, 1191 Second Avenue,
Seattle, WA 98101, or such other address as the Company may from time to time
direct, or (iii) such other means as the Company may establish or permit. 
Participant agrees and acknowledges that prior to the date the Tax Withholding
Obligation arises, the Company will be required to estimate the amount of the
Tax Withholding Obligation and accordingly will require the amount paid to the
Company under this Paragraph 9.2(b) to be more than the minimum amount that may
actually be due and that, if Participant has not delivered payment of a
sufficient amount to the Company to satisfy the Tax Withholding Obligation
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional Tax Withholding Obligation amounts shall be satisfied in the manner
specified in Paragraph 9.2(a) above. 


10.       PLAN CONTROLS

        The terms of the Notice of Grant and this Agreement are governed by the
terms of the Plan, as it exists on the date of the grant and as the Plan is
amended from time to time.  In the event of any conflict between the provisions
of the Notice of Grant or this Agreement and the provisions of the Plan, the
terms of the Plan shall control, except as expressly stated otherwise.  The term
"Section" generally refers to provisions within the Plan; provided, however, the
term "Paragraph" shall refer to a provision of this Agreement. 


11.       LIMITATION ON RIGHTS; NO RIGHT TO FUTURE GRANTS; EXTRAORDINARY ITEM. 

        By entering into this Agreement and accepting the Award, Participant
acknowledges that: (i) Participant's participation in the Plan is voluntary;
(ii) the value of the Award is an extraordinary item which is outside the scope
of any employment contract with Participant; (iii) the Award is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any benefits, severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and Participant will not be entitled to
compensation or damages as a consequence of Participant's forfeiture of any
unvested portion of the Award as a result of Participant's Termination of
Service with the Company or any Related Company for any reason; and (iv) in the
event that Participant is not a direct employee of Company, the grant of the
Award will not be interpreted to form an employment relationship with the
Company or any Related Company and the grant of the Award will not be
interpreted to form an employment contract with the Participant's employer, the
Company or any Related Company.  The Company shall be under no obligation
whatsoever to advise the Participant of the existence, maturity or termination
of any of Participant's rights hereunder and Participant shall be responsible
for familiarizing himself or herself with all matters contained herein and in
the Plan which may affect any of Participant's rights or privileges hereunder. 

--------------------------------------------------------------------------------

 


12.       COMMITTEE AUTHORITY

        Any question concerning the interpretation of this Agreement or the
Plan, any adjustments required to be made under the Plan, and any controversy
that may arise under the Plan or this Agreement shall be determined by the
Committee (including any person(s) to whom the Committee has delegated its
authority) in its sole and absolute discretion.  Such decision by the Committee
shall be final and binding. 


13.       GENERAL PROVISIONS


        13.1     NOTICES

        Whenever any notice is required or permitted hereunder, such notice must
be in writing and delivered in person or by mail (to the address set forth below
if notice is being delivered to the Company) or electronically.  Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith.  Any notice given by the Company to the Participant
directed to Participant at Participant's address on file with the Company shall
be effective to bind the Participant and any other person who shall have
acquired rights under this Agreement.  The Company or the Participant may
change, by written notice to the other, the address previously specified for
receiving notices.  Notices delivered to the Company in person or by mail shall
be addressed as follows:

        Company:         Washington Mutual, Inc.
                                Attn: Leadership Rewards, Stock Administrator
                                Mail Stop SAS-1610
                                1191 Second Avenue
                                Seattle, WA 98101

        13.2     No Waiver

        No waiver of any provision of this Agreement will be valid unless in
writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

        13.3     Undertaking

        Participant hereby agrees to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the Award pursuant to the express
provisions of this Agreement.

--------------------------------------------------------------------------------

 


        13.4     ENTIRE CONTRACT

        This Agreement, the Notice of Grant and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof. 
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

        13.5     Successors and Assigns

        The provisions of this Agreement will inure to the benefit of, and be
binding on, the Company and its successors and assigns and Participant and
Participant's legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.


        13.6     SECURITIES LAW COMPLIANCE

        The Company may impose such restrictions, conditions or limitations as
it determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under this Award, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Shares
underlying the Award and (c) restrictions as to the use of a specified brokerage
firm or other agent for such resales or other transfers.  Any sale of the Shares
must also comply with other applicable laws and regulations governing the sale
of such shares. 

        13.7     Information Confidential

        As partial consideration for the granting of the Award, the Participant
agrees that he or she will keep confidential all information and knowledge that
the Participant has relating to the manner and amount of his or her
participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Participant's
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan. 

        13.8     Data Privacy

        As an essential term of this Award, the Participant consents to the
collection, use and transfer, in electronic or other form, of personal data as
described in this Agreement for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

        By entering into this Agreement and accepting the Award, Participant
acknowledges that the Company holds certain personal information about the
Participant, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, tax rates and amounts, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan ("Data").  Participant acknowledges that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Participant authorizes the

--------------------------------------------------------------------------------

 

recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant or the Company may elect
to deposit any shares of stock acquired under the Award. Participant
acknowledges that Data may be held only as long as is necessary to implement,
administer and manage Participant's participation in the Plan as determined by
the Company, and that Participant may request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, provided
however, that refusing or withdrawing Participant's consent may adversely affect
Participant's ability to participate in the Plan.


        13.9     ELECTRONIC DELIVERY

        The Company may, in its sole discretion, decide to deliver any documents
related to any awards granted under the Plan by electronic means or to request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, and such consent shall remain in effect
throughout Participant’s term of employment or service with the Company and
thereafter until withdrawn in writing by Participant. 

        13.10   Governing Law

        Except as may otherwise be provided in the Plan, the provisions of the
Notice of Grant and this Agreement shall be governed by the laws of the state of
Washington, without giving effect to principles of conflicts of law.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

[IN WITNESS WHEREOF, the parties have executed this Agreement dated as of
__________, 2005.

    WASHINGTON MUTUAL, INC.

 

By:    

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

          [NAME OF EMPLOYEE]          

--------------------------------------------------------------------------------

        By his signature below, the spouse of the recipient of the Restricted
Stock Award, if he is legally married as of the date of execution of this
Agreement, acknowledges that she has read this Agreement and the Plan and is
familiar with the terms and provisions of this Agreement and the Plan, and
agrees to be bound by all the terms and conditions of this Agreement and the
Plan.

Dated:    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    Spouse's Signature          

--------------------------------------------------------------------------------

    Printed Name

        By his signature below, recipient represents that he is not legally
married as of the date of executing this Agreement.

Dated:    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    Recipient's Signature]

 